Citation Nr: 1738356	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  13-32 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a mental health disability to include anxiety disorder, major depressive disorder, and mood disorder.  


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION

The Veteran served on active duty from November 1983 to January 1987.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In June 2015, the Board remanded the case to the RO for additional development.  As the requested development has been completed, no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The appeal of the Veteran originally included a claim for service connection for sleep apnea.  In a September 2016 rating decision, the RO granted service connection for sleep apnea effective the date the Veteran's claim was received.  This is considered a full grant of the benefit sought on the appeal for the claim of service connection for sleep apnea.  Holland v. Gober, 10 Vet. App. 433, 436 (1997).  


FINDINGS OF FACT

Resolving all reasonable doubt in the Veteran's favor, the Veteran's mental health disability had its onset in service.  


CONCLUSION OF LAW

The criteria for establishing service connection for a mental health disability have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the issue of service connection for a mental health disability is resolved in the Veteran's favor, the only matter disposed of in this decision, further discussion here of compliance with the VCAA duty to notify and duty to assist with regard to the claim is not necessary.

The Veteran asserts that he has a current mental health disability that arose out of or is related to service.  In addition, he argues his service connected sleep apnea disability caused or aggravated his mental health disability.

Generally, to establish service connection, a claimant must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  A disability that is proximately due to, the result of, or permanently aggravated by a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.

Medical treatment records establish the Veteran has been diagnosed with a major depressive disorder, general anxiety disorders.  The remaining question is whether any mental health disability is related to the Veteran's military service or service-connected sleep apnea.

Service treatment records show that upon entrance in August 1983, his physical examination, including any psychological conditions, was normal.  In his history the Veteran reported depression or anxiety resulting from a motor vehicle accident before service.  Whatever anxiety or depression the Veteran had before entry into service, the examiner did not consider it severe enough to disqualify him from service.

The Veteran's service records indicate the Veteran was disciplined for two incidents, both occurring in September 1986, for failing to perform his duties.  In the separation examination, no psychiatric symptoms were reported in the Veteran's history or found at the examination. 

In January 2011, VA received a mental health evaluation dated in September 2008 for the North Carolina Department of Health and Human Services.  He was diagnosed with major depression secondary to medical conditions and a past history of alcohol and substance abuse in remission.  Although the report mentioned the Veteran was in service, the therapist did not connect the Veteran's mental health symptoms to service.

VAMC treatment notes indicate the Veteran was being treated for recurrent, moderate major depressive disorder, atypical type.

In August 2012, VA received a statement from the Veteran's mother, A. C.  After his service, the Veteran's personality had changed and he was distant, agitated, living in seclusion, and anger.  The family advised the Veteran to seek help but he said he was okay.  Over the years he has not gotten better, but worse and now he has several health problems.  A. C. stated the Veteran is not the same happy and lively person he was at one time.  She asserted the problems began while he was in service.

Also in August 2012, after reviewing his file, Dr. H. S. submitted a report regarding the Veteran's depression.  Dr. S. noted the Veteran had depression and concluded that it resulted from service.  He noted the statement from the Veteran's mother on the Veteran's personality changes.  

In October 2014, Dr. H. H-G, a psychologist, after reviewing the Veteran's file and interviewing him, submitted a report diagnosing the Veteran with mood disorder, attributed to service.  She cited medical literature stating that active military service impacts depression, anxiety, and quality of life satisfaction.  Additionally, other researchers have determined that active duty military personnel become disillusioned with their personal and professional identities and as a result of the chronic guilt and shame associated with their service identities, have more mental health events than civilians.  She found the Veteran began to struggle with behavioral issues while in service, possibly (although not directly) referring to his disciplinary actions in September 1986.  In addition, the lay evidence also established mood disorder symptoms beginning in service.  Dr. H-G therefore concluded that the Veteran suffers from mood disorder more likely than not that began during his military service from 1983 to 1987.

In June 2016, the Veteran received a VA examination where he was diagnosed with paranoid personality disorder, generalized anxiety disorder, and panic disorder.  The VA examiner noted that the Veteran's service medical records document a record of minor disciplinary infractions.  There was no evidence that he sought mental health services during his military service but he did receive mental health services once in 2002 and then sporadically since 2011.  There was evidence that he experienced depression or anxiety before his service but at the end of his service, he denied symptoms of mental disorder.  However, his personal history indicates that he did not experience symptoms of mental disorder before service but developed increasing symptoms of anger, depression, and anxiety during his military service.  He reports feeling judged in the military.  While the evidence does not support the supposition that the claimant's mental disorder developed during his military service, the evidence does indicate that the mental disorder was exacerbated beyond its natural progression by his military service.  He had been functioning within normal limits in high school, with no significant behavior problems and no significant history of mental disorder diagnosis or treatment.  During his military service, however, he showed, through his increasing disciplinary infractions, his inability to adjust.  After his military service, his substance abuse, his work record, his fragmented relationships show his inability to come to a normal adult adjustment to his life and his inability to function normally.  During his military service, he experienced the onset of paranoid personality disorder.  This disorder caused him to develop angry, unstable relationships, inability to cooperate in the workplace and a poor attitude toward authority figures.  Therefore, it is at least as likely as not that claimant's paranoid personality disorder was exacerbated beyond its natural course by his military service but not caused by his military service.

In light of the opinions of the VA expert and the Veteran's private physicians, and after review of the other evidence, including the lay evidence of the Veteran and his family, and resolving all doubt in favor of the Veteran, the Board finds there is sufficient evidence to establish service connection for a mental health disability.  The various medical experts do not apparently agree on what is the Veteran's mental health disability or whether sleep apnea caused or aggravated his mental health condition.  VA mental health providers and Dr. Skaggs have concluded he has major depression disorder.  Dr. H-G diagnosed a mood disorder.  The VA examiner diagnosed as the main contributor to the Veteran's symptoms, paranoid personality disorder, which cannot be service connected.  The examiner also stated that the depression symptoms and anxiety symptoms, unrelated to the paranoid personality disorder, had their onset in service.  Different examiners, at different times, will not describe the same disability in the same language, and features of a disability which must have persisted unchanged may be overlooked or a change for better or worse may not be accurately appreciated or described.  38 C.F.R. § 4.2.  Resolving all doubt in favor of the Veteran, the Board concludes the Veteran suffers from a depression disorder and anxiety disorder.  All of the medical experts agree, therefore, that the problems the Veteran experiences today, depression, anxiety, and anger, had their inception during service with symptoms continuing to the present.  38 C.F.R. § 3.303 (a), (b). 

In sum, the Board finds that the evidence of record is at least in equipoise as to the matter of whether the Veteran's current health disability is related to military service.  The benefit of the doubt rule applies and is resolved in the Veteran's favor.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993).  As there is a reasonable doubt, which is resolved in the Veteran's favor, 38 C.F.R. § 3.102, all three elements of service connection are satisfied, and the benefit sought on appeal is granted as to the issue of service connection for a mental health disability.

ORDER

Entitlement to service connection for a mental health disability, to include anxiety disorder and depression disorder is granted.  



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


